DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zalewski (US PN 9,894,471).
Considering claim 1, Zalewski (Figures 1b + 2) teaches a method of operating a transceiver (140 + col. 33 lines 32-35) comprising: receiving a bust of electrical energy of 500 micro-Joules or (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433) + goal of the invention) in 10 milliseconds or less (col. 31 lines 49-54 + col. 45 lines 63-66) from an energy harvester that produces the burst of electrical energy from mechanical energy (col. 31 lines 42-57), the burst of electrical energy the result of a single actuation of the energy harvester (col. 31 lines 42-57); rectifying the burst of electrical energy of 500 micro Joules or less in 10 milliseconds or less (col. 31 lines 49-54 + col. 45 lines 63-66) to create a rectified energy (140 + col. 33 lines 52-55 + see Figure 1B) of 500 micro Joules or less (It has In re Best, 195 USPQ 430, 433) + goal of the invention) spanning 10 milliseconds or less (col. 31 lines 49-54 + col. 45 lines 63-66); applying the rectified energy of 500 micro Joules or less (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433) + goal of the invention) spanning 10 milliseconds or less (col. 31 lines 49-54 + col. 45 lines 63-66) to the transceiver without applying the rectified energy to a switching power converter (no switching power converter showed in Figure 1B) and transmitting (output of 140 + col. 33 lines 32-35), in 10 milliseconds or less, an electromagnetic signal comprising a frame of multiple bytes (col. 8 lines 20-24), the transmitting using only the rectified energy (output of 104 + col. 34 lines 35-39) of 500 micro Joules or less spanning 10 milliseconds or less (col. 31 lines 49-54 + col. 45 lines 63-66).
Considering claim 2, Zalewski (Figures 1B + 2) teaches wherein receiving the burst of electrical energy further comprises receiving the burst of electrical energy from a mechanical switch (102 + col. 33 lines 64-68) configured to product the burst of electrical energy upon actuation (col. 33 lines 64-68).
Considering claim 3, Zalewski (Figures 1B + 2) teaches wherein receiving the burst of electrical energy further comprises receiving the burst of electrical energy from a piezoelectric device (102) configured to produce the burst of electrical energy upon being compressed (col. 33 lines 64-68).
Considering claim 8, Zalewski (Figures 1B + 2) teaches a transceiver system comprising: an energy harvester (100 + col. 33 lines 52-56) configured to produce a burst of electrical energy upon each actuation of the energy harvester (col. 31 lines 42-57), each burst of electrical energy of 500 micro Joules or less (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433) + goal of the invention) and have a duration of 10 milliseconds or less (col. 11 line 45 + col. 31 lines 49-54 + col. 45 lines 63-66); a rectifier (col. 34 lines 35-40) coupled to the energy harvester, the rectifier defining a direct current (DC) output (col. 43 lines 58-64) and a return; a capacitor (106 + col. 34 lines 2-14) coupled across the DC output and the return; a transceiver (140 + col. 33 lines 32-35) defining a power input coupled directly to the DC output of the rectifier the transceiver configured to transmit, in 10 milliseconds or less, an electromagnetic signal comprising a frame of a plurality of bytes (col. 8 lines 20-24) using only one burst of electrical energy of 500 micro Joules (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433) + goal of the invention) or less having the duration of 10 milliseconds or less (col. 11 line 45 + col. 31 lines 49-54 + col. 45 lines 63-66).
Considering claim 9, Zalewski (Figures 1B + 2) teaches wherein the energy harvester is a mechanical switch (102 + col. 33 lines 64-68) that moves a permanent magnet (col. 83 lines 42-48) with each actuation.
Considering claim 10, Zalewski (Figures 1B + 2) teaches wherein the energy harvester is a piezoelectric device configured to produce the burst of electrical energy upon being compressed (102 + col. 33 lines 64-68).
Considering claim 12, Zalewski (Figures 1B + 2) teaches wherein the energy harvester is configured to produce a peak voltage of 3 volts or greater during each actuation (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433) + goal of the invention).
Considering claim 14, Zalewski teaches wherein the transceiver is configured to operate during periods of time when a voltage on the power input is between and including 1.0 and 1.6 volts (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433) + goal of the invention).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski (US PN 9,894,471) and in view of Webb (PG Pub 20110252845).
Considering claim 7, Zalewski teaches wherein rectifying the burst of electrical energy further comprises rectifying by way of a full wave bridge (full wave rectifier) and a capacitor coupled across direct current (DC) outputs as described above.
However, Zalewski does not teach a Schottky diodes.
Webb teaches a Schottky diodes (paragraph 0042).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a Schotty diodes into Zalewski’s device for the benefit of using a well-known common diode since it has known characteristics and operation abilities.
Considering claim 13, Webb teaches wherein the rectifier further comprises a full-wave rectifier comprising four Schotkky diodes (paragraph 0042 + obvious to use Schotkky’s diodes into Zaleski’s full wave rectifier would result in four of them being used).
Claims 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski (US PN 9,894,471) and in view of Moon (PG Pub 20110140579).
Considering claim 15, Zalewski (Figures 1B + 2) teaches the energy harvester, the rectifier, the capacitor as described above.
However, Zalewski does not teach a printed circuit board.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a printed circuit board into Zalewski’s device for the benefit of providing all the elements of the harvesting device on one location.  Furthermore, substituting in the printed circuit board would lead to the energy harvester, the rectifier, the capacitor and the transceiver mechanically and electrically coupled to the board.
Considering claim 16, Zalewski (Figures 1B + 2) teaches a transceiver module (100 + col. 33 lines 52-56) comprising: a rectifier (104 + col. 34 lines 35-47) defining alternating current (AC) inputs, a direct current (DC) output, and a return, the rectifier configured to receive at the AC inputs burst of electrical energy (104 + 106 + col. 36 lines 25-32) of 500 micro Joules or less (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433) + goal of the invention) and having a duration of 10 milliseconds or less (col. 11 line 45 + col. 31 lines 49-54 + col. 45 lines 63-66), and a transceiver (140 + col. 33 lines 32-35) defining a power input coupled directly to the DC output of the rectifier (see Figure 1B) the transceiver configured to transmit, in 10 milliseconds or less, an electromagnetic signal comprising a frame of a plurality of bytes (col. 8 lines 20-24) burst of electrical energy of 500 micro Joules or less (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433) + goal of the invention) and having a 
However, Zalewski does not teach a printed circuit board, a rectifier and transceiver mechanically coupled to the printed circuit board.
Moon teaches a printed circuit board (230 + paragraph 0040).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a printed circuit board into Zalewski’s device for the benefit of providing all the elements of the harvesting device on one location.  Furthermore, substituting in the printed circuit board would lead to the rectifier and the transceiver mechanically and electrically coupled to the board.
Considering claim 17, Zalewski (Figures 1B + 2) teaches a capacitor (106 + col. 34 lines 1-10) coupled across the DC output and the return.
Considering claim 19, Zalewski teaches wherein the rectifier is configured to receive the burst of electrical energy of between and including 3 and 7 volts and wherein the transceiver is configured to operate during periods of time when a voltage of the power input is between and including 1.0 and 1.6 volts less (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433) + goal of the invention).
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski (US PN 9,894,471), view of Moon (PG Pub 20110140579) and in view of Webb (PG Pub 20110252845).
Considering claim 20, Zalewski in view of Moon teaches the rectifier comprises a full wave rectifier as described above.
However, Zalewski in view of Moon does not teach wherein the rectifier comprises a full wave rectifier comprising four Schotkky diodes.
Webb teaches a Schottky diodes (paragraph 0042).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a Schotty diodes into Zalewski’s device for the benefit of using a well-known common diode since it has known characteristics and operation abilities.  Furthermore, it would obvious to replace the diodes in Zalewski device with the Schotkky’s diodes which would result in the full wave rectifier having four of them.
Response to Arguments
Applicant's arguments filed 27 January 2022 have been fully considered but they are not persuasive.  Regarding the applicant’s arguments for claim 1 that Zalewski does not teach operation using the claimed energy in the claimed time the examiner disagrees.  The recited energy burst and the time period are taught as mentioned above (col. 31 lines 49-54 + col. 45 lines 63-66).  The argument that the Zalewski the structural arrangement would require two or more actuations of the energy harvester to gather sufficient energy to be operational the examiner does not agree since the same structure is taught therefore properties and functions are presumed to be inherent (see rejection above).  The applicant has not provided additional claimed limitations for which Zalewski does not teach.  Therefore, it has been held that where the structure recited in In re Best, 195 USPQ 430, 433).
Regarding the applicant’s arguments for claims 8 and 16 that even relying on an inherent characteristics of a single burst form Zalewski’s power pump 102 it is not necessarily that the power pump 102 can operator from a single burst and could require two or more burst the examiner again argues that the applicant has not proven how many burst the prior’s power pump 102 operators from.  The fact that the Zalewski art has the same structure (a burst of 500 micro joules or less in 10 milliseconds or less, rectifying the burst, and the transceiver configured to transmit signal see claim 8 above) the same structure is taught therefore properties and functions are presumed to be inherent. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN P GORDON/Primary Examiner, Art Unit 2837